--------------------------------------------------------------------------------

EXHIBIT 10.3

 
CONSULTING AGREEMENT
 
This CONSULTING AGREEMENT (the “Agreement”) is entered into as of the 29th day
of December, 2006 by and between HF Services LLC (“Consultant”), and Hydrogen
Power, Inc., a Delaware corporation (the “Company”).
 
WHEREAS, the Company and Consultant wish to enter into an agreement whereby
Consultant will provide the Company certain services of Henry Fong and/or Thomas
Olson on a consulting basis.
 
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:
 
1.  Consulting Services. During the term of this Agreement, Consultant shall
from time to time provide the Company the following services to be provided by
Henry Fong and/or Thomas Olson:
 
(a)  Assist management in compliance with Securities and Exchange Commission
(“SEC”) regulations;
 
(b)  Assist management, corporate counsel and independent auditors in
preparation and documentation relating to SEC filings, including with respect to
periodic and current reports filed with the SEC;
 
(c)  Assist management, corporate counsel and independent auditors in
preparation and documentation relating to registration statement filings with
the SEC;
 
(d)  Assist management and legal counsel in the preparation of private placement
and public filings, including Forms D and business plans and assist in
compliance with state “Blue Sky” requirements;
 
(e)  Assist management in the preparation of any required S&P listing and any
other required documentation for state securities agencies as applicable.
 
(f)  Provide SEC Electronic Data Gathering and Retrieval (EDGAR) filing services
for SEC filings;
 
(g)  Assist management, corporate counsel, outside consultants and independent
auditors to facilitate implementation and compliance with SEC and Public Company
Accounting and Oversight Board (PCAOB) regulations, including Sarbanes-Oxley Act
of 2004 (“SOX”), SOX 404 Internal Control implementation and compliance, and SOX
302 and 906 compliance;
 
(h)  Coordinate with management and corporate counsel to facilitate compliance
with, and maintenance of, corporate governance regulations mandated by
applicable listing or securities exchange standards on which the Company’s
securities trade;
 
(i)  Coordinate with management, board of directors and corporate counsel to
facilitate compliance with SEC insider trading regulations, including Section 16
compliance and the filing of Forms 3, 4, 5 and 13D and G, as applicable;
 
(j)  Coordinate with management and corporate counsel to facilitate investor
relations activities, including assistance with the preparation and
dissemination of press releases and other investor and public relations
releases, including, if necessary, to act as shareholder and press
point-of-contact;
 

--------------------------------------------------------------------------------


(k)  Coordinate with management and assist with maintenance of the Company’s
equity schedules and equity securities as may be requested by Company;
 
(l)  Coordinate with and assist management with board of directors meetings and
activities, including Audit Committee, Compensation Committee and Nominating
Committee meetings and activities; act as focal point for all board of directors
meetings insure proper distribution of agenda and, if necessary, assist
corporate secretary with recordation and preparation of corporate minutes;
 
(m)  Assist management with preparation for annual shareholders meetings,
including preparation of draft proxy statement for management and legal review,
development of script and other meeting materials as necessary; and acting as
liaison with transfer agent throughout balloting process; and
 
(n)  Any other services agreed to by the Company and Consultant.
 
Notwithstanding Consultant’s agreement to perform the services set forth herein,
the Company acknowledges and agrees that the responsibility to timely prepare
and complete necessary corporate and securities filings and take other necessary
corporate action is that of the Company, and that the veracity and completeness
of information set forth in documents prepared with the assistance of Consultant
and delivered to the SEC or any other party, whether a third-party or an
affiliate, and the responsibility therefor is that of the Company. The Company
hereby agrees to indemnify and hold harmless the Consultant, Henry Fong and
Thomas Olson from and against any and all direct losses, claims, damages and
liabilities, joint or several, as incurred, to which such party may become
subject, and related to or rising out of the veracity or completeness of
information set forth in any such documents or such actions taken by the
Company, whether or not such information or action was prepared or taken with
the assistance of Consultant, Henry Fong or Thomas Olson. The Company will
assume the defense of any action, suit or proceeding arising herefrom and will
employ counsel reasonably satisfactory to the indemnified party and will pay the
fees and disbursements of such counsel, as incurred.
 
The Company and Consultant hereby acknowledge and agree that: (i) Consultant is
not a “broker” or “dealer” as defined under any applicable federal and/or state
securities laws; (ii) Consultant shall not engage in any acts for which it is
required to be a broker-dealer; (iii) Consultant shall not engage in any sales
efforts in connection with any investment by any person or entity in the
Company; (iv) Consultant shall not participate in any negotiation of the terms
of any such investment; (v) Consultant shall not give any advice to anyone
regarding the valuation of, potential return on, or the terms of any investment
in, any securities of the Company, except as authorized by the Company.
Consultant makes no representations, warranties or guaranties of any specific
results or success. For purposes of this provision, “Consultant” shall include
Henry Fong and Thomas Olson, individually and as representatives of the
Consultant.
 
2.  Compensation. In consideration of the services to be rendered by Consultant
hereunder, the Company shall pay Consultant the following:
 
(a)  $20,000 per month (prorated for any partial month), payable in cash on or
before the first day of each month during the Term (as defined in Section 3);
and
 
2

--------------------------------------------------------------------------------


(b)  The Company’s assignment and transfer hereby, effective as of the Effective
Date (as defined in Section 3), of all personal property of the Company located
at the 7315 East Peakview Avenue, Englewood, Colorado address, including without
limitation the phone system, computers and furniture, such assets having a
depreciated aggregate book value of $8,962.42.
 
Additionally, the Company shall, within thirty (30) days following the Company’s
receipt of such request, reimburse Consultant for all reasonable expenses
incurred and paid by Consultant in connection with the provision of consulting
services to the Company pursuant to the terms hereof; provided that (i) prior to
incurring any individual expense in excess of $500, Consultant shall submit a
written request to the Company for approval for such expense and (ii) Consultant
shall provide the Company with itemized receipts or other evidence of such
expense along with its request for reimbursement.
 
3.  Term; Termination. Unless terminated earlier by Consultant for any reason,
or no reason, with sixty (60) days’ prior written notice to the Company, the
term of this Agreement (the “Term”) shall be for a period of one (1) year
commencing on the date hereof (the “Effective Date”). This Agreement is not
terminable by the Company prior to the expiration of the Term except in the
event of willful misconduct of Consultant.
 
4.  Confidentiality Obligations. As a condition to Consultant’s continuing
relationship with the Company as a consultant, Consultant understands and agrees
as follows:
 
(a)  Consultant hereby acknowledges that it may have received, or may receive in
the future, in its role as a consultant, certain confidential or non-public
information from the Company concerning the Company (collectively, the
“Confidential Information”). The term “Confidential Information” shall also
include all reports, analyses, notes or other information that are based on,
contain or reflect any evaluation material. For purposes of this paragraph 4,
“Consultant” constitutes HF Services and Henry Fong and Thomas Olson, as
individuals.
 
(b)  Consultant shall use the Confidential Information solely for the purpose of
performing the services required to be performed by Consultant hereunder.
Consultant, and any representatives and agents of Consultant, shall keep all
Confidential Information confidential by Consultant, and shall not disclose any
Confidential Information without the prior written consent of the Company;
provided, however, that any of such information may be disclosed to Consultant’s
representatives or agents who need to know such information for the purpose of
performing such services required to be performed hereunder (it being understood
that Consultant shall inform such representatives and agents of the confidential
nature of the Confidential Information and shall direct such representatives and
agents to treat such information confidentially). Consultant shall be
responsible for any breach of this Agreement by its representatives or agents.
 
(c)  Following the completion of its engagement by the Company, Consultant and
any representatives or agents of Consultant shall promptly return any
Confidential Information in their respective possessions to the Company, without
retaining any copy thereof, and destroy all analyses, compilations, studies or
other documents prepared by or for internal use which reflect, contain or embody
Confidential Information.
 
(d)  For the purposes of this Agreement, the definition of “Confidential
Information” shall not include information which (A) had been made previously
available to the public by the Company; (B) is or becomes generally available to
the public, unless the information being made available to the public results in
a breach of this Agreement; (C) prior to disclosure to Consultant or
Consultant’s representatives or agents, was already rightfully in any such
person’s possession without any requirement of confidentiality or (D) is
obtained by Consultant or Consultant’s
 
 
3

--------------------------------------------------------------------------------


 
representatives or agents from a third party who is lawfully in possession of
such information, and not in violation of any contractual, legal or fiduciary
obligation to the Company, with respect to such information and who does not
require Consultant to refrain from disclosing such information to others.
 
(e)  Consultant acknowledges and agrees that the obligations under this Section
4 shall survive indefinitely, notwithstanding the earlier termination of this
Agreement.
 
5.  Status of Consultant as Independent Contractor.
 
(a)  Using its best efforts, Consultant shall devote such time to the
performance of the services described in this Agreement as may be necessary to
satisfactorily complete the such services.
 
(b)  Consultant shall be an independent contractor in the performance of this
Agreement, and shall not be deemed an employee of the Company for any purpose
whatsoever. Neither Consultant nor any employees of Consultant shall participate
in any benefit programs for the Company employees, including without limitation
health benefits, life insurance, pension or profit sharing plans and paid
vacation and sick leave. Consultant shall be solely responsible for the payment
of its income taxes as required by any and all government agencies with respect
to compensation paid to Consultant by the Company, and shall comply with all
regulations therefrom.
 
(c)  Consultant shall have no power to act as an agent of the Company or bind
the Company in any respect.
 
(d)  The Company further acknowledges that the services of Consultant provided
hereunder are not exclusive to the Company, and nothing herein shall be
construed to limit or restrict Consultant or its affiliates (including without
limitation Henry Fong and Thomas Olson) in conducting such business with respect
to others or in rendering similar services to others. Consultant hereby
acknowledges that the Company’s engagement of Consultant is similarly not
exclusive, and the Company is free to obtain similar services as provided by
Consultant from third parties.
 
6.  Release by the Company of Consultant and its Affiliates. The Company, on
behalf of itself and its predecessors, successors, subsidiaries, affiliates,
officers, directors, employees, agents, representatives, attorneys and assigns
(collectively, the “Company Releasing Parties”) does hereby absolutely and
unconditionally release and forever discharge Consultant, Henry Fong and Thomas
Olson and their respective affiliates (collectively, the “Consultant Parties”)
from any and all claims, demands, actions or causes of action of any kind,
nature, description or origin, under any state or federal law or laws or the
common law, from the beginning of time to the date hereof which the Company
Releasing Parties have ever had or now have against any Consultant Party,
whether known or unknown, relating to or arising out of, directly or indirectly,
Consultant Party’s role as an officer, director, employee, shareholder of any
Company Releasing Party.
 
7.  Release by Consultant Parties of Company and its Affiliates. The Consulting
Parties (as defined in Section 6), on behalf of Consultant Parties and their
respective predecessors, successors, subsidiaries, affiliates, officers,
directors, employees, agents, representatives, attorneys and assigns, as
appropriate (collectively, the “Consultant Releasing Parties”) does hereby
absolutely and unconditionally release and forever discharge the Company and its
affiliates (collectively, the “Company Parties”) from any and all claims,
demands, actions or causes of action of any kind, nature, description or origin,
under any state or federal law or laws or the common law, from the beginning of
time to the date hereof which the Consultant Releasing Parties have ever had or
now have against any Company Party, whether known or unknown, relating to or
arising out of, directly or indirectly, Consultant Party’s role as an
 
 
4

--------------------------------------------------------------------------------


 
officer, director, employee, shareholder of any Company Party. Notwithstanding
any other provision herein, this Section 7 shall not be construed to, and shall
not, limit in any manner any right of a Consultant Party to indemnification by
the Company against any third party claim, whether the obligation to indemnify
arises pursuant to statute, a provision of the Company’s certificate of
incorporation, bylaws or Indemnity Policy, any contractual obligation of the
Company to such Consultant Party or otherwise.
 
8.  Miscellaneous.
 
(a)  Entire Agreement. This Agreement sets forth the entire agreement of the
parties with respect to the subject matter hereof, and supersedes all prior
agreements. This Agreement may not be amended or modified in any manner except
by an instrument in writing signed by the parties.
 
(b)  Severability. The invalidity or unenforceability of one or more provisions
of this Agreement shall not affect the validity or enforceability of any of the
other provisions, and this Agreement shall be construed as if such invalid or
unenforceable provisions were omitted. If any provision is unenforceable because
it is overbroad, the parties agree that such provision shall be limited to the
extent necessary to make it enforceable, it being the intent of the parties that
provisions of this Agreement be enforced to the maximum extent possible.
 
(c)  Construction; Venue; Attorneys’ Fees. This Agreement shall be deemed to
have been entered into in, and shall be construed and enforced in accordance
with the laws of, the State of Colorado. All disputes related to or arising
under this Agreement must be brought in the State of Colorado with each party
consenting to the exclusive jurisdiction of the courts therein and waiving any
personal jurisdiction defenses. Each party hereby (i) waives any objection which
it might have now or hereafter to the foregoing venue of any such litigation,
action or proceeding, (ii) irrevocably submits to the exclusive jurisdiction of
any such court set forth above in any such litigation, action or proceeding, and
(iii) waives any claim or defense of inconvenient forum. Each party hereby
consents to service of process by registered mail, return receipt requested and
expressly waives the benefit of any contrary provision of law. If any party is
made or shall become a party to any litigation, including without limitation
arbitration proceedings, commenced by or against another party involving the
enforcement of any of the rights or remedies of such party, or arising on
account of a default of the other party in its performance of any of the other
party’s obligations hereunder, then the prevailing party in such litigation
shall receive from the other party all costs incurred by the prevailing party in
such litigation, plus reasonable attorneys’ fees to be fixed by the court or
arbitrator, as applicable.
 
(d)  Waivers. The failure of any party to insist, in any one or more instances,
upon the performance of any of the terms or conditions of this Agreement or to
exercise any right, shall not be construed as a waiver of the future performance
of any such term or condition or the future exercise of such right.
 
(e)  Notices. Any notice to be given shall be sufficiently given when received,
and, if mailed, shall be deemed received three (3) business days after the date
of mailing if sent by certified mail, postage prepaid, to the address of the
party set forth below (or to such other address as the party shall designate by
written notice).
 
5

--------------------------------------------------------------------------------


If to the Company, to:
Hydrogen Power, Inc.
1942 Westlake Avenue, Suite 1010
Seattle, WA 98101
Facsimile: (206) 728-2423
Attn: Chief Executive Officer
If to Consultant, to:
HF Services
7315 East Peakview Avenue
Englewood, CO 80111
Facsimile: (303) 796-9762
Attn: Henry Fong



(f)  Assignment. Consultant may not assign or subcontract its rights or
obligations under this Agreement without the prior written consent of the
Company. The Company may not assign its rights to any affiliated entity without
the prior written consent of Consultant.
 
(g)  Third-Party Beneficiary. The Company and Consultant acknowledge and agree
that they expressly intend that Henry Fong and Thomas Olson, and their
respective successors and assigns (collectively, the “Beneficiaries”), are
expressly intended to be third-party beneficiaries to this Agreement, and that
all provisions of this Agreement relating to each such Beneficiary is intended
to inure to the benefit of such Beneficiary. Each such party is entitled to any
rights, interest or claims arising hereunder. If any Beneficiary is required to
enforce or otherwise litigate any of its rights or remedies under this Agreement
arising on account of a default of the Company in the performance of its
obligations hereunder, then such Beneficiary shall be entitled to receive from
the Company all costs incurred by such Beneficiary in enforcing its rights,
including without limitation its reasonable attorneys’ fees.
 


 




6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement the day and
year set forth below.
 

 
HYDROGEN POWER, INC.
Dated: December 29, 2006
 
 
 
By /s/ Joseph W. Hovorka
Its Director
 
 
 
HF SERVICES
Dated: December 29, 2006
 
 
 
By /s/ Henry Fong
Its Manager
Dated: December 29, 2006
 
 
With respect to Paragraphs 4, 5 and 7:
 
 
/s/ Henry Fong
Henry Fong, individually
Dated: December 29, 2006
 
 
/s/ Thomas B. Olson
Thomas Olson, individually















Consulting Agreement - Signature Page



